Citation Nr: 1035759	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-23 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic psychiatric disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
August 1945 to August 1946.  He later served briefly on active 
duty in the United States Army from October 1953 to December 
1953.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, diabetes 
mellitus, and hypertension, and his application to reopen his 
previously denied and final claim of entitlement to service 
connection for a chronic psychiatric disability for failure to 
submit new and material evidence.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  


FINDINGS OF FACT

1.  The clinical evidence does not demonstrate a current 
bilateral hearing loss disability, nor does it show onset of a 
bilateral hearing loss disability during active duty.

2.  Tinnitus did not have its onset during active duty.

3.  Diabetes mellitus did not have its onset during active duty 
or within one year of the initial service separation.

4.  Hypertension did not have its onset during active duty or 
within one year of the initial service separation.

5.  The St. Louis, Missouri, VA RO denied the Veteran's original 
claim of entitlement to service connection for compensation 
purposes for chronic schizophrenia (claimed as a nervous 
condition) on the merits in a final June 1954 rating decision.  

6.  Subsequent applications by the Veteran to reopen his claim 
for service connection for a chronic psychiatric disability 
(claimed as schizophrenia) were denied for lack of submission of 
new and material evidence by VA RO decisions dated in March 1977, 
April 1979, and November 1998.

7.  Evidence received since the most recent prior VA RO decision 
in November 1998, denying the Veteran's application to reopen his 
claim of entitlement to service connection for a chronic 
psychiatric disability (to include schizophrenia), is either 
duplicative of evidence previously submitted or the evidence, by 
itself or when considered with previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
this claim.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2010); 38 C.F.R. §§ 3.303, 3.385 (2009).  

2.  Tinnitus was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2010); 38 C.F.R. § 
3.303 (2009).

3.  Diabetes mellitus was not incurred or aggravated in active 
military service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1131 (West 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  Hypertension was not incurred or aggravated in active 
military service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1131 (West 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

5.  The criteria for reopening the previously denied and final 
claim of entitlement to service connection for a chronic 
psychiatric disability (to include schizophrenia), are not met, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for bilateral hearing 
loss, tinnitus, diabetes mellitus, and hypertension.

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claims on appeal, 
generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must 
also: (1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request that 
the claimant provide any evidence in his possession that pertains 
to the claim was removed from the regulation.

The service connection claims decided herein stem from the 
Veteran's application for VA compensation for these disabilities, 
which was filed in January 2004.  VCAA notice letters addressing 
the applicability of the VCAA to service connection claims and of 
VA's obligations to the Veteran in developing such claims were 
dispatched to the Veteran in August 2004, November 2005, and May 
2006, which collectively address the issues on appeal and satisfy 
the above-described mandates, as well as the requirements that 
the Veteran be informed of how VA calculates degree of disability 
and assigns an effective date for the disability, as prescribed 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent 
that the Veteran asserts that there is a defect in the timing of 
the notice as fully complaint notice did not precede the initial 
adjudication of the Veteran's claims, the later notices were 
followed by a subsequent readjudication, in this case a rating 
decision/supplemental statement of the case issued in June 2010, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records for both 
periods of active duty and relevant post-service VA and private 
medical records for the period spanning 1953 - 2009 have been 
obtained and associated with the claims file.  The Board has 
remanded the case during the course of the appeal in June 2008 
for evidentiary development.  Following this development, the 
Board is satisfied upon review of the evidence of record that the 
RO has substantially complied with its remand instructions and 
that the evidence is sufficiently developed for appellate 
adjudication.  The Board notes that the Veteran and his 
representative have been provided with ample opportunity to 
submit additional evidence in support of the claims up to the 
time when the case was received by the Board in August 2010, and 
that neither the Veteran nor his representative have indicated 
that there are any outstanding relevant post-service medical 
records or other pertinent evidence that must be considered in 
this current appeal with respect to the issues decided herein.  

The Board notes that the Veteran was not provided with VA 
examinations addressing the service connection claims presently 
on appeal.  We find that no examination in this regard is 
warranted and that the matters at issue may be duly adjudicated 
without prejudice to the Veteran.  While acknowledging that VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law, in the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims (Court) has held that an examination 
is required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes that an examination with respect to the 
issues of entitlement to service connection for bilateral hearing 
loss, tinnitus, diabetes mellitus, and hypertension is not needed 
in this case.  The service treatment records do not show 
treatment for, or diagnoses of bilateral hearing loss, tinnitus, 
diabetes mellitus, and hypertension.  Post-service medical 
records also do not show onset of diabetes mellitus or 
hypertension manifested to a compensably disabling degree within 
the first year immediately following his discharges from his two 
respective periods of active duty.  The only evidence indicating 
that the Veteran "suffered an event, injury or disease in 
service" relating to these aforementioned disabilities are his 
own lay statements.  Such evidence is presently insufficient to 
trigger VA's duty to provide an examination.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the Veteran's claim 
since it could not provide evidence of a past event.  Although 
the Veteran is competent to allege that he experienced 
perceivable symptoms such as ringing in his ears and diminished 
hearing acuity since military service, the conditions of hearing 
loss and tinnitus as disabling clinical entities, as well as 
diabetes mellitus and hypertension, are medical diagnoses that 
the Veteran, as a layperson possessed of no formal medical 
training, is not competent to make on his own, much less to 
proffer probative opinions linking such disabilities to service.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Therefore, as the facts 
of the case do not meet the test established by the Court in 
McLendon, the Board finds that a remand to provide the Veteran 
with a nexus examination regarding his service connection claims 
is not warranted.

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his service connection claims decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2009).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2009)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of diminished hearing, elevated blood 
sugar, or elevated blood pressure readings in service will permit 
service connection for chronic hearing loss, diabetes mellitus, 
and hypertension, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102 (2009).

The Board has reviewed the extensive clinical records associated 
with the Veteran's claims file.  His service treatment records 
for both periods of service do not show treatment for, or 
diagnoses of, chronic hearing loss, tinnitus, elevated blood 
sugar or diabetes mellitus, or hypertension.  Post-service 
records obtained are pertinent only to the Veteran's second 
period of active duty from October - December 1953.  This second 
period of service was for less than 90 days, and as such, under 
38 C.F.R. § 3.307(a)(1), the Veteran is not entitled to any 
presumption of service connection for any chronic disability 
listed in 38 C.F.R. § 3.309 manifest to a compensable degree 
within one year following separation from service.  In any case, 
the post-service medical records do not show treatment for, or 
diagnoses of, chronic hearing loss until 2005, well over 50 years 
following his last period of service, and no clinical diagnosis 
or clinical documentation of tinnitus at any time since.  The 
post-service medical records also show diagnoses of hypertension 
and type II diabetes mellitus in 1977 and 2002, respectively, 
which are decades after the Veteran's military service.  A 
thorough review of these records yields no notation of clinical 
opinion that links the current diagnoses of hearing loss, 
hypertension, and diabetes mellitus to the Veteran's military 
service.  

To the extent that the Veteran seeks to link his current hearing 
loss, diabetes mellitus, hypertension, and claimed tinnitus to 
military service based solely on his own personal knowledge of 
medicine and his medical condition, as there is nothing in the 
record that establishes him to be a trained medical 
professional, he therefore lacks the expertise to comment upon 
medical observations or make diagnoses and opinions regarding 
matters of medical causation and etiology.  His statements in 
this regard are thus entitled to no probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Therefore, in view of the total absence of any objective medical 
evidence showing a current diagnosis of tinnitus, or establishing 
a nexus between the current diagnoses of hearing loss, 
hypertension, and diabetes mellitus to the Veteran's military 
service, the claim of entitlement to service connection for each 
of these disabilities must be denied.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of these claims, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic psychiatric disability.

With respect to the new and material evidence claim on appeal, 
under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant of any information and medical or lay evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The pertinent law, regulations, and 
caselaw have held that VA must at least inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  This notice should 
be provided prior to initial adjudication of the claim.  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
requires that, prior to the adjudication of petitions to reopen 
service connection claims, the claimant be given notice of the 
elements of service connection, the elements of new and material 
evidence, and the reasons for the prior final denial.

The current appeal pertains to the Veteran's most recent 
application to reopen his previously denied claim for service 
connection for a chronic psychiatric disability (to include 
schizophrenia), which was received by VA in January 2004.  In 
response, VA furnished a letter dated in August 2004, which 
provided notice of the elements of new and material evidence and 
the reasons for the prior final denials.  Thereafter, the 
application to reopen the psychiatric disability claim was 
adjudicated in a November 2004 rating decision, which is now on 
appeal to the Board.  The notice criteria of Kent are thus deemed 
to have been satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board also concludes VA's duty to assist has been satisfied 
with respect to the new and material evidence claim on appeal.  
The claims file includes all evidence associated with the record 
at the time of the prior final rating decision of June 1954 that 
denied the claim for service connection for a chronic psychiatric 
disability.  Among these records are the Veteran's service 
treatment reports from both his periods of active service.  Also 
included are extensive VA and private medical records relating to 
his post-service psychiatric counseling and treatment, dated from 
1953 - 2009, as well as the Veteran's personal statements in 
support of these claims.  Furthermore, all evidence dated since 
the prior final rating decision of June 1954 that the Veteran has 
identified as relevant to his application to reopen the 
schizophrenia claim has been obtained and associated with his 
claims folder; otherwise, VA has conducted attempts in good faith 
to obtain such evidence.  The Board notes that the Veteran has 
not referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the matters on appeal that VA has 
not either obtained or made an effort to obtain.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of medical examinations or 
opinions, unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii) (2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case with respect to whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a chronic acquired psychiatric disability (to 
include schizophrenia), the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The Board will therefore proceed with the 
adjudication of the matter on appeal.

In general, unappealed rating decisions of the RO and the Board 
are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
Supp. 2009).  In order to reopen a claim there must be added to 
the record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156 
(2009).  

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be secured 
or presented since the time that the claims were finally 
disallowed on any basis, not only since the time the claims were 
last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996). 

The Veteran's original claim for service connection for a chronic 
psychiatric disability (claimed as a nervous condition) was 
denied as schizophrenia on the merits in a June 1954 St. Louis, 
Missouri, VA RO decision.  (The Board notes at this juncture that 
the denial was only for service connection for VA  compensation 
purposes, and that he was actually granted service connection for 
schizophrenia for purposes of receiving hospital care and 
treatment.)  Evidence reviewed by this RO included his service 
treatment records for his periods of service from August 1945 - 
August 1946, and from October 1953 - December 1953, and a 
statement from his private physician, which reflected that the 
Veteran had a long pre-service history of psychiatric treatment.  
Although no mental defects were noted on admission into service, 
the Veteran subsequently underwent a period of mental 
decompensation in service, and was ultimately diagnosed with a 
schizophrenic reaction.  The service records and post-service 
records show that this chronic psychiatric diagnosis was judged 
to have existed prior to service based on the pre-service history 
of treatment for a schizophrenic prodrome and that it was not 
aggravated by service.  

The June 1954 RO rating decision reflects that the Veteran's 
original claim for VA compensation for a chronic psychiatric 
disorder (i.e., schizophrenia) was denied on the basis of being a 
disability that pre-existed service and was not aggravated by 
service.  Notice of this denial and his appellate rights was 
provided to the Veteran via correspondence dated in July 1954.  
The Veteran did not file a timely appeal of this adverse 
determination and it became final.

Thereafter, the Veteran's claims file shows that since the June 
1954 rating decision to the present time, he made numerous 
unsuccessful attempts to reopen his claim for VA compensation for 
a chronic psychiatric disorder (to include schizophrenia) for de 
novo consideration on the merits.  The claims file shows that 
these applications were denied for failure to submit new and 
material evidence in VA RO decisions dated in March 1977, April 
1979, and November 1998.  None of these decisions were timely 
appealed and they each, in their turn, became final.  Evidence 
submitted with respect to these prior applications to reopen the 
schizophrenia claim included, in pertinent part, VA and private 
medical records dated 1953 - 1997.  The records reflect that the 
Veteran asserted that his pre-existing schizophrenia was 
aggravated, which his to say permanently worsened beyond its 
normal progression, by his active military service.  None of 
these medical reports contains any objective opinion that links 
the Veteran's schizophrenia to his military service on a direct 
basis or as a pre-existing disorder aggravated by service.  

The current appeal stems from the Veteran's application to reopen 
his claim for service connection for schizophrenia that was 
received by VA in January 2004.  Evidence submitted in 
association with this application includes duplicates of the 
aforementioned evidence, and recent records of psychiatric 
treatment for schizophrenia dated 2000 - 2009 and the Veteran's 
continued assertion that his schizophrenia was aggravated by his 
military service.  However, the Board finds that this evidence is 
not new and material to the Veteran's schizophrenia claim, as it 
is cumulative and redundant of prior records showing that the 
Veteran reported the same history.  Furthermore, the evidence 
does not show that the Veteran's schizophrenia, which has been 
previously determined by VA to have pre-existed his entry into 
military service, was aggravated (which is to say permanently 
worsened beyond its normal progression) by active duty or 
otherwise present a new opinion stating that his schizophrenia 
did not pre-exist service but rather had its first onset in 
service.  In the absence of any such opinions, the evidence 
submitted does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2009).

The Board has considered the submission by the Veteran of a 
photocopy of an excerpt from the 2006 edition of The Merck Manual 
of Diagnosis and Therapy, which states on page 1723 of this 
edition that:

Environmental stressors can trigger the emergence or 
recurrence of (schizophrenic) symptoms in vulnerable 
people.  Stressors may be biochemical (e.g.,  
substance abuse, especially marijuana) or social 
(e.g., becoming unemployed or impoverished, leaving 
home for college, breaking off a romantic 
relationship, joining the Armed Forces); these 
stressors are not, however, causative.

The Veteran contends that this excerpt from The Merck Manual of 
Diagnosis and Therapy constitutes new and material evidence 
sufficient to reopen his claim for service connection for a 
psychiatric disorder for a de novo review on the merits.  The 
Board, however, does not concur with the Veteran's assertion.  
This article is a broad and general treatise and is not 
specifically pertinent to the facts of the Veteran's individual 
claim.  Furthermore, the language of the treatise is equivocal in 
stating that an environmental stressor such as, for example, 
joining the military, could trigger the emergence or recurrence 
of schizophrenic symptoms; this statement is, in itself, however, 
not new and material evidence for purposes of establishing a new 
factual premise that the Veteran's pre-existing schizophrenia was 
clinically aggravated by his act of joining the military.  In 
fact, no discussion of actual aggravation is presented in this 
treatise excerpt, and the author of the treatise admits that the 
stressors he cited are not causative of schizophrenia.  
Therefore, the Board finds that this treatise excerpt has 
virtually no clinical value towards showing that the Veteran's 
pre-existing schizophrenia was aggravated by his military 
service, and it therefore does not constitute evidence which his 
new and material to his previously denied claim for service 
connection for a chronic psychiatric disability.  

In view of the foregoing discussion, the Board concludes that the 
current written and oral assertions of the Veteran are cumulative 
and redundant of the evidence of record at the time of the prior 
final denial of entitlement to VA compensation for chronic 
schizophrenia in November 1998, and that the medical evidence 
submitted since the time of this final decision does not raise 
the possibility of substantiating the current claim for service 
connection for a psychiatric disability.  Therefore, the evidence 
is not new and material and the petition to reopen the Veteran's 
claim for VA compensation for a chronic psychiatric disability is 
denied.  See 38 C.F.R. § 3.156(a) (2009).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a chronic psychiatric disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


